Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/31/2020 and 01/12/2022 is being considered by the examiner.

Priority
Applicant’s claim for benefit of foreign priority under 35 U.S.C. 119(a)-(d) is acknowledge. Applicant will receive the priority date of 08/29/2019 (Application No. TW108130960).

Response to Amendment
This action is in response to amendments and arguments received on 11/24/2021.
Claims 1-9 were previously pending. Claims 1 and 2 are amended. 
A complete action on the merits of claims 1-9 follows below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “each of the second pivot portions is pivotally connected to the corresponding first pivot portion along a rotation axis”.  There is insufficient antecedent basis for this limitation in the claim. Because “a rotation axis” is earlier recited in claim 1. It is not clear if they are the same or different. For the purpose of this examination they are interpreted to be the same and “a rotation axis” is interpreted to be --the rotation axis--.
Claim 5 recites the limitation “each of the second pivot portions is pivotally connected to the corresponding first pivot portion along a rotation axis”.  There is insufficient antecedent basis for this limitation in the claim. Because “a rotation axis” is earlier recited in claim 1. It is not clear if they are the same or different. For the purpose of this examination they are interpreted to be the same and “a rotation axis” is interpreted to be --the rotation axis--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by WU (US Publication No. 2018/0010622).
Regarding claim 1, WU teaches (reproduced and annotated Figs. 4, 6 and 7 below) a clamping device (abstract: connection clamp), comprising: a first clamping component (base member 1), comprising a first clamping portion (bearing surface 14) and two first pivot portions (two axis holes 1301), wherein the first clamping portion is connected to the two first pivot portions (via supporting rod 131 and a supporting block 132), and an accommodating space (as) is between the two first pivot portions along a rotation axis (as shown in Figs. below, an elongated object can enter clamping space 140 between the first pivot portions 1301 and the clamping portion 14); a second clamping component (lower 21 in Fig. 4 below), comprising a second clamping portion (clamping plate 211) and two second pivot portions (two pivot holes 2101), wherein the second clamping portion is connected to the two second pivot portions, the two second pivot portions are respectively pivotally connected to the two first pivot portions (the two first pivot portions and the two second pivot portions are connected together and pivot around axle 22), such that the first clamping component and the second clamping component are capable of rotating relative to each other to present a first state and a second state; and at least one elastic component (spring member 23), connected to the first clamping component and the second clamping component, wherein the at least one elastic component provides an elastic force when the first clamping component and the second clamping component are in the second state, such that the first clamping portion and the second clamping portion are restored to the first state to clamp an object located in the accommodating space (see entire par. 30 and Figs. 6 and 7; in Fig. 7 the second clamping component is moved away from the first clamping component by operator (see arrows) by a force more than biasing force of the spring .

    PNG
    media_image1.png
    838
    1485
    media_image1.png
    Greyscale

Regarding claim 2, WU teaches (reproduced and annotated Figs. 4, 6 and 7 above) each of the second pivot portions is pivotally connected to the corresponding first pivot portion along the rotation axis, and the first clamping portion and the second clamping portion are located between the two first pivot portions and are located between the two second pivot portions in a direction parallel to the rotation axis (both first and second clamping portions are inside A).
Regarding claim 3, WU teaches (reproduced and annotated Figs. 4, 6 and 7 above) each of the second pivot portions is pivotally connected to the corresponding first pivot portion along the rotation axis, and the first clamping component intersects with the second clamping component in a direction parallel to the rotation axis (see Figs. 6 and 7 above which show the second clamping member s rotated about the shared axle 22).
Regarding claim 4, WU teaches (reproduced and annotated Figs. 4, 6 and 7 above) the first clamping portion comprises at least one first arc structure (see curved corners of 14 in Fig. 4), and the second clamping portion comprises at least one second arc structure (see arc shaped portion of 211 in Figs. 6 and 7).
Regarding claim 7, WU teaches (reproduced and annotated Figs. 4, 6 and 7 above) the first clamping component comprises a first tongue piece (133), the second clamping component comprises a second tongue piece (212), and the first tongue piece and the second tongue piece are adapted to be applied by a force to drive the first clamping component and the second clamping component to rotate relative to each other to the second state (par. 00322 “to bias the respective operating plate 212 toward the U-shaped connection member 133 and to force the associated angled end piece 231 of the spring member 23 toward the respective U-shaped connection member 133, thereby moving the clamping plate 211 of the respective clamping member 21 away from the respective bearing surface 14 of the rectangular bearing panel 11”).
Regarding claim 8, WU teaches (reproduced and annotated Figs. 4, 6 and 7 above) the first tongue piece and the second tongue piece are respectively located on the first clamping portion and the second clamping portion (the first tongue piece 133 is located on 14 and the second tongue piece 212 is located on 211 as best shown in Figs. 6 and 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over WU in view of Jackson (US Patent No. 5,381,989.
Regarding claim 9, WU does not explicitly teach first and second anti-skid components sleeved on the first and the second clamping portions.
Jackson teaches an adjustable spring clamp with first and second anti-skid components (elastomeric covers 74 and 76) sleeved on the first and the second clamping portions to prevent the jaws 24 and 26 (first and second clamping portions in instant invention) from marring any article held therein (see par. 12).
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Jackson in device of WU and use anti-skid components sleeved on the first and the second clamping portions of WU. Doing so would prevent marring of the object.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over WU in view of Ciminski et al. (US Publication No. 2011/0162173) hereinafter Ciminski.
Regarding claim 6, device of WU has only one spring 23 and not two.
Ciminski teaches a quick release clamp. As shown in Fig. 3, each of the first pivot points is pivotally connected to a respective second pivot point of the second pivot points and the clamping components 26 and 28 are biased with two torsional springs 96.
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Ciminski in device of WU and make the clamp with two springs for the purpose of equivalent torsional force on the hinges.

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 5 would be allowable for disclosing a center of curvature of the at least one first arc structure and the rotation axis are located at a same side of the at least one first arc structure, and a center of curvature of the at least one second arc structure and the rotation axis are located at a same side of the at least one second arc structure.The closest prior art to the claimed invention of claim 5 is WU. WU teaches each of the second pivot portions is pivotally connected to the corresponding first pivot portion along the rotation axis.But WU does not teach the claimed first and second arc structures.

Response to Arguments
Applicant’s arguments with respect to amended claim 1 have been considered but are moot because the arguments do not apply to the new primary reference and combination of the references being used in the current rejection as necessitate by amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHDI H NEJAD/Primary Examiner, Art Unit 3723